--------------------------------------------------------------------------------

 
Exhibit 10.18
INTERACTIVE INTELLIGENCE, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER 2006 EQUITY INCENTIVE PLAN
 
This Agreement ("Agreement"), effective as of the ____ day of ______________,
20__ ("Grant Date"), is by and between Interactive Intelligence, Inc.
("Company") and _____________ ("Grantee"). 
 
The Grantee now serves the Company or a Subsidiary as an Employee, a
Non-Employee Director or a consultant, and in recognition of the Grantee's
valued services, the Company, through the Committee, desires to provide an
opportunity for the Grantee to receive an award, pursuant to the provisions of
the Interactive Intelligence, Inc. 2006 Equity Compensation Plan ("Plan"), the
value of which is based on the Company's stock, further aligning the Grantee's
interests with those of the Company's shareholders. 
 
In consideration of the terms and conditions of this Agreement and the Plan, the
terms of which are incorporated as a part of this Agreement, the parties agree
as follows:
 
 1.            Grant of Restricted Stock Units. As of the date indicated above,
the Company hereby awards the Grantee ___________ Restricted Stock Units.
 
 2.            Vesting/Period of Restriction. Subject to the terms of the Plan
and this Agreement, including paragraph 6 below, [the Period of Restriction will
expire as to, and _____ [insert fraction such as 1/4] of the Restricted Stock
Units subject to this Award will become vested, on each of the __________
[insert anniversary dates, such as first, second, third, fourth] anniversaries
of the Grant Date][the Period of Restriction will expire, and all of the
Restricted Stock Units subject to this Award will become fully vested, on
__________ ___, 20__] (time-based restriction – at least 1 year).  
 
3.            Non-transferability. Except as otherwise provided in this
Agreement or the Plan, the Grantee may not sell, assign, transfer, pledge or
otherwise dispose of or encumber any of the Restricted Stock Units, or any
interest therein. Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Agreement or the Plan will be
void and of no effect. The Restricted Stock Units shall be subject to forfeiture
until the Grantee becomes vested in the Award according to the schedule set
forth in paragraph 2 of this Agreement. 
 
4.            Settlement and Payment of the Award. On the first business day
after the applicable Period of Restriction expires (the "Settlement Date"), or
as soon as administratively practicable thereafter, settlement and payment of
the vested Restricted Stock Units subject to this Award shall be made. Payment
shall be made not later than the 15th day of the third month following the
Settlement Date. The Restricted Stock Units subject to this Award shall be
settled and paid in [Shares, in the amount of one Share for each Restricted
Stock Unit being settled, either by delivering one or more certificates for such
Shares or by entering such Shares in book entry form, as determined by the
Company in its discretion][cash, in an amount equal to the Fair Market Value of
a Share on the Settlement Date, multiplied by the number of Restricted Stock
Units being settled], subject to paragraph 8 below.
 
5.            Limitations on Rights. The Restricted Stock Units do not provide
the Grantee with any rights of a shareholder of the Company. The Grantee shall
have no rights as a shareholder of the Company, no rights to regular, periodic
cash dividends or dividend equivalents and no voting rights with respect to the
Restricted Stock Units or any Shares issuable in respect of such Restricted
Stock Units, until Shares, if any, are actually delivered to and held of record
by the Grantee. Until any Restricted Stock Units are actually paid, the
Restricted Stock Units will be unfunded, unsecured obligations of the Company.
 
6.            Termination of Service. Upon termination of the Grantee's
employment or service due to death or Disability, the Period of Restriction on
the Ratable Portion of the Restricted Stock Units will lapse, and those
Restricted Stock Units will be free of restrictions and will not be forfeited,
and settlement and payment of such Restricted Stock Units will occur at the time
and in the form specified in paragraph 4 of this Agreement. The "Ratable
Portion" of the Restricted Stock Units is equal to (a) the number of Restricted
Stock Units awarded to the Grantee under this Agreement multiplied by the
portion (expressed as a percentage) of the Period of Restriction that expired on
the date of the Grantee's death or Disability, reduced by (b) the number of
Restricted Stock Units awarded to the Grantee under this Agreement with respect
to which the Period of Restriction had lapsed as of the date of the Grantee's
death or Disability.  Upon termination of the Grantee's employment or service
for any reason other than death or Disability, except as provided in Section 19
of the Plan, the Grantee will forfeit all Restricted Stock Units that, at the
time of termination of employment or service, remain subject to the Period of
Restriction imposed by paragraph 2. 
 
7.            Change in Control. As provided in Section 19 of the Plan, if the
Grantee's employment or service is involuntarily terminated, for whatever
reason, at any time within 12 months after a Change in Control, the restrictions
applicable to this Award of Restricted Stock Units may lapse before the
expiration of the Period of Restriction in paragraph 2.
 
 8.            Withholding. Prior to the delivery of any Shares or cash pursuant
to this Award, the Company has the right and power to deduct or withhold, or
require the Grantee to remit to the Company, an amount sufficient to satisfy all
applicable tax withholding requirements, which shall not exceed the amount
determined by the applicable minimum statutory tax withholding rate (or such
other rate as will not result in a negative accounting impact). [Use if Shares
to be delivered upon settlement: The Company may permit or require the Grantee
to satisfy all or part of the tax withholding obligations in connection with
this Award by (a) having the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company Shares already owned for a period of at least six
(6) months (or such longer or shorter period as may be required to avoid a
charge to earnings for financial accounting purposes), in each case having a
value equal to the amount to be withheld. For these purposes, the value of the
Shares to be withheld or delivered will be equal to the Fair Market Value as of
the date that the taxes are required to be withheld.]
 
9.            Notices. All notices and other communications required or
permitted under this Agreement shall be written and delivered personally or sent
by registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company's executive
offices in Indianapolis, Indiana, and if to the Grantee or his or her successor,
to the address last furnished by the Grantee to the Company. Notwithstanding the
foregoing, though, the Company may authorize notice by any other means it deems
desirable or efficient at a given time, such as notice by facsimile or
electronic mail (e-mail).
 
 
 

--------------------------------------------------------------------------------

 
 
 10.          No Employment or Service Rights. Neither the Plan nor this
Agreement confers upon the Grantee any right to continue in the employ or
service of the Company or interferes in any way with the right of the Company to
terminate the Grantee's employment or service at any time.
 
11.          Defined Terms. All of the defined terms, or terms that begin with
capital letters and have a special meaning for purposes of this Agreement, have
the meaning ascribed to them in this Agreement. All defined terms to which this
Agreement does not ascribe a meaning have the meaning ascribed to them in the
Plan. 
 
12.          Plan Controlling. The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Company are
binding and conclusive upon the Grantee and his or her legal representatives.
The Grantee agrees to be bound by the terms and provisions of the Plan.
 
The Company and the Grantee have executed this Agreement as of the date first
above written.
 
 
________________________________
[GRANTEE SIGNATURE]
 
Print Name: ______________________
 
 
INTERACTIVE INTELLIGENCE, INC.
 
 
By: ________________________________
 
Print Name: _________________________
 
Title: _______________________________
 

--------------------------------------------------------------------------------